DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration examination of application 16/725,231 (12/23/19) filed on 01/20/22.
Allowable Subject Matter
Claims 1 - 21 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Boris A. Matvenko, Reg. No. 48,165 on Tuesday, February 8th, 2022.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 8 and 15. 
1. (Currently Amended). A method comprising:
receiving, by at least one data processor, from a transaction entity abnormality detection system, at least one abnormality score comprising:
a maximum abnormality score representing a likelihood of abnormality for a first transaction and one or more subsequent transactions of a transaction entity associated with at least one transaction characteristic, the maximum abnormality score being recursively updated based on the first transaction and 
a mean abnormality score from the transaction entity abnormality detection system, the mean abnormality score representing a likelihood of abnormality for the first transaction and the one or more subsequent transactions, and being recursively updated based on the first transaction and the one or more subsequent transactions; 
determining, by the at least one data processor, a date and time of a current transaction of the transaction entity received via a network from the transaction entity, the current transaction associated with the at least one transaction characteristic; 
receiving, by the at least one data processor, from the transaction entity abnormality detection system, a current abnormality score representing a likelihood of abnormality for the current transaction; 
computing, by the at least one data processor, a tenure of the at least one transaction characteristic by subtracting a date and time of the first transaction of the transaction entity with the at least one transaction characteristic from the date and time of the current transaction of the transaction entity with the at least one transaction characteristic; and
recalibrating, by the at least one data processor, the current abnormality score from the transaction entity abnormality detection system according to the maximum abnormality score, the mean abnormality score, the current abnormality score, and a length of the tenure.

Currently Amended). A system comprising:
at least one programmable processor;
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving, from a transaction entity abnormality detection system, at least one abnormality score comprising:
a maximum abnormality score representing a likelihood of abnormality for a first transaction and one or more subsequent transactions of a transaction entity associated with at least one transaction characteristic, the maximum abnormality score being recursively updated based on the first transaction and the one or more subsequent transactions, wherein the at least one transaction characteristic comprises a merchant location, and
a mean abnormality score from the transaction entity abnormality detection system, the mean abnormality score representing a likelihood of abnormality for the first transaction and the one or more subsequent transactions, and being recursively updated based on the first transaction and the one or more subsequent transactions; 
determining, by the at least one data processor, a date and time of a current transaction of the transaction entity received via a network from the transaction entity, the current transaction associated with the at least one transaction characteristic; 

computing a tenure of the at least one transaction characteristic by subtracting a date and time of the first transaction of the transaction entity with the at least one transaction characteristic from the date and time of the current transaction of the transaction entity with the at least one transaction characteristic; and
recalibrating the current abnormality score from the transaction entity abnormality detection system according to the maximum abnormality score, the mean abnormality score, the current abnormality score, and a length of the tenure.

15. (Currently Amended). A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving, from a transaction entity abnormality detection system, at least one abnormality score comprising:
a maximum abnormality score representing a likelihood of abnormality for a first transaction and one or more subsequent transactions of a transaction entity associated with at least one transaction characteristic, the maximum abnormality score being recursively updated based on the first transaction and 
a mean abnormality score from the transaction entity abnormality detection system, the mean abnormality score representing a likelihood of abnormality for the first transaction and the one or more subsequent transactions, and being recursively updated based on the first transaction and the one or more subsequent transactions; 
determining a date and time of a current transaction of the transaction entity received via a network from the transaction entity, the current transaction associated with the at least one transaction characteristic; 
receiving from the transaction entity abnormality detection system, a current abnormality score representing a likelihood of abnormality for the current transaction; 
computing a tenure of the at least one transaction characteristic by subtracting a date and time of the first transaction of the transaction entity with the at least one transaction characteristic from the date and time of the current transaction of the transaction entity with the at least one transaction characteristic; and
recalibrating the current abnormality score from the transaction entity abnormality detection system according to the maximum abnormality score, the mean abnormality score, the current abnormality score, and a length of the tenure.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Furthermore, applicant’s claimed invention provides a “practical application” by providing a system engaging with both a transaction entity abnormality detection system and a transaction entity.  The claimed invention provides improved performance with respect to fraud detection by reducing the number of false positives for fraud.  The claimed invention operates by recalibrating a current abnormality score (from the transaction entity abnormality detection system) according to (a) maximum abnormality score (from the transaction entity abnormality detection system that is recursively updated); (b) a mean abnormality score (from the transaction entity abnormality detection system that is recursively updated); and (c) a length of tenure computed by the claimed system.
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (08/27/21), pg. 18 - 21 which distinguish the claimed invention from the closest prior art references listed below.
Adjaoute, US Pub. No. 2015/0046224; and
Wells, US Pub. No. 2015/0371232
With respect to the non patent literature reference(s) listed below:
“Credit Card Fraud Detection Using Meta-Learning:  Issues and Initial Results,” Salvatore J. Stolfo; David W. Fan; Wenke Lee; and Andreas L. Prodromidis.  AAA 1 Technical Report WS-97-07. Copyright 1997.  (hereinafter Stolfo)

The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697